PER CURIAM.
During our consideration of the question decided in Kentucky State Bar Association v. Tussey, Ky., 476 S.W.2d 177 (1972), the respondent Carl J. Powers engaged in the unlawful practice of law by preparing two mortgages for his employer, the respondent Interstate Securities Company #2.
Upon motion of the Kentucky State Bar Association a rule was issued pursuant to RCA 3.460 against both respondents to show cause why they should not be held in contempt. The response admits the unlawful practice but urges in mitigation that the act complained of occurred at a time before respondents had knowledge of the Tussey decision.
We think the matter follows Tussey so closely in point of time as to warrant absolution of contempt. Accordingly the respondents are not held in contempt but each of them is permanently enjoined from engaging in the unauthorized practice of law and the costs of this action are assessed against them.
All concur.